DETAILED ACTION
	This is a first office action in response to application 16/995,460 filed 08/20/2021, in which claims 1-9 are presented for examination. Currently claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas U.S. Patent Application Publication No. 2014/0253987 A1 hereinafter Christmas in view of Stanley U.S. Patent Application Publication No. 2008/0278780 A1 hereinafter Stanley. 

Consider Claim 1:
	Christmas discloses a display device comprising: (Christmas, See Abstract.)
	a liquid crystal display panel comprising a plurality of pixels; (Christmas [0008], “A computer-generated phase-only hologram may be "pixellated".  That is, the phase-only hologram may be represented on an array of discrete phase elements.  Each discrete element may be referred to as a "pixel".  Each pixel may act as a light modulating element such as a phase modulating element.  A computer-generated phase-only hologram may therefore be represented on an array of phase modulating elements such as a liquid crystal spatial light modulator (SLM).  The SLM may be reflective meaning that modulated light is output from the SLM in reflection.”)
(Christmas, [0094], [0062], “driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	a hologram engine arranged to send a sequence of multi-level phase holograms for display to the display engine; and (Christmas, [0094], [0062], “There is also provided a projector for forming a 2D video image, the projector comprising: a spatial light modulator comprising a 2D array of phase modulating elements; processing means arranged to retrieve phase information in the Fourier domain representative of the n.sup.th frame of a sequence of 2D image frames in the spatial domain including using at least one parameter related to retrieval of phase information in the Fourier domain of the (n-1) frame as a starting point; and driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	wherein the display engine is arranged to display each multi-level phase hologram of the sequence in a respective display interval, (Christmas, [0063], “Embodiments relate to holographic projection that may be used as a generic display medium and therefore capable of showing moving pictures.  This requires the system to be able to compute and display a minimum of 25 frames per second.  One approach would be to simply execute the phase computation algorithm 25 times per second, however in most moving pictures the difference from one frame to the next is relatively small and this could provide a mechanism to reduce to computation time or improve the image quality.”)
	wherein the display intervals used to display the multi-level phase holograms of the sequence are immediately consecutive. (Christmas, [0001], [0006], [0081-0083], See claim 21, [0063], [0094], [0064], “FIG. 3 shows the mean squared error differences from one frame to the next for an example AVI file containing an image of the Earth revolving.  The spikes in the waveform are key frames.”)
Christmas however does not specify the driving technique of wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer.
	Stanley however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to utilize a polarity inversion technique for a holographic display and thus teaches wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer. (Stanley, [0011], [0059] In one embodiment, a diffraction pattern holographic image is displayed or presented to an observer, wherein a DC balance is maintained.  The positive and negative sub-images may be read into the OASLM as alternate positive and negative sub-images, or as all positive followed by all negative sub-images or in any combination thereof.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize providing the known technique of polarity inversion in a liquid crystal display as taught in Stanley as this was known to be provided for the purpose so as to give DC balance. (Stanley, [0059-0060])
Consider Claim 2:
	Christmas in view of Stanley disclose a display device as claimed in claim 1 wherein each hologram is displayed during only one display interval. (Christmas, [0006], [0079], “The skilled person will understand that the improved method disclosed herein is equally applicable to the calculation of a hologram used to form a three-dimensional reconstruction of an objection.  The sequential image frames may be 1D, 2D and/or 3D image frames, or any sequence thereof.”)
Consider Claim 3:
	Christmas in view of Stanley disclose a display device as claimed in any preceding claim wherein the hologram engine is arranged to calculate each hologram (Christmas, [0019], “The Gerchberg-Saxton algorithm iteratively applies spatial and spectral constraints while repeatedly transferring a data set (amplitude and phase), representative of I.sub.A(x,y) and I.sub.B(x,y), between the spatial domain and the Fourier (spectral) domain.”)
Consider Claim 4:
	Christmas in view of Stanley disclose a display device as claimed in any preceding claim wherein each pixel is a Freedericksz cell comprising nematic liquid crystal. (Christmas, [0091-0099], [0091], “The structure of an LCOS device is shown in FIG. 8.”)
Consider Claim 5:
	Christmas in view of Stanley disclose a holographic projector comprising: a display device as claimed in any preceding claim; and a light source arranged to illuminate each hologram during the corresponding display interval such that a holographic reconstruction corresponding to each hologram is formed on a replay plane spatially separated from the display device. (Christams, [0086], [0014], “FIG. 1 shows an example of using a reflective SLM, such as a LCOS, to produce a holographic reconstruction at a replay field location, in accordance with the present disclosure.”)
Consider Claim 6:
	Christmas in view of Stanley disclose a head-up display comprising the holographic projector of claim 5. (Christmas, [0085], “The skilled person will understand that a user may view a real image or virtual image of the holographic reconstruction.  In particular, embodiments in accordance with the present disclosure may be implemented in a head-up display.”)
Consider Claim 7:
	Christmas discloses a method of driving a display device, wherein the display device comprises: (Christmas, See Abstract.)
(Christmas [0008], “A computer-generated phase-only hologram may be "pixellated".  That is, the phase-only hologram may be represented on an array of discrete phase elements.  Each discrete element may be referred to as a "pixel".  Each pixel may act as a light modulating element such as a phase modulating element.  A computer-generated phase-only hologram may therefore be represented on an array of phase modulating elements such as a liquid crystal spatial light modulator (SLM).  The SLM may be reflective meaning that modulated light is output from the SLM in reflection.”)
	a display engine arranged to drive each pixel of the plurality of pixels, in accordance with a drive signal, during each display event of a plurality of display intervals defined by the display engine, (Christmas, [0094], [0062], “driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	a hologram engine arranged to send multi-level phase holograms for display to the display engine, (Christmas, [0094], [0062], “There is also provided a projector for forming a 2D video image, the projector comprising: a spatial light modulator comprising a 2D array of phase modulating elements; processing means arranged to retrieve phase information in the Fourier domain representative of the n.sup.th frame of a sequence of 2D image frames in the spatial domain including using at least one parameter related to retrieval of phase information in the Fourier domain of the (n-1) frame as a starting point; and driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	wherein the method comprises displaying the multi-level phase holograms in immediately consecutive display intervals. (Christmas, [0001], [0006], [0081-0083], See claim 21, [0063], [0094], [0064], “FIG. 3 shows the mean squared error differences from one frame to the next for an example AVI file containing an image of the Earth revolving.  The spikes in the waveform are key frames.”)
Christmas however does not specify the driving technique of wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer.
	Stanley however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to utilize a polarity inversion technique for a holographic display and thus teaches wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer. (Stanley, [0011], [0059] In one embodiment, a diffraction pattern holographic image is displayed or presented to an observer, wherein a DC balance is maintained.  The positive and negative sub-images may be read into the OASLM as alternate positive and negative sub-images, or as all positive followed by all negative sub-images or in any combination thereof.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize providing the known technique of polarity inversion in a liquid crystal display as taught in Stanley as this was known to be provided for the purpose so as to give DC balance. (Stanley, [0059-0060])
Consider Claim 8:
	Christmas in view of Stanley disclose a method of projecting a reconstruction of an image, the method comprising: (Christmas, [0002], [0011], “The phase-delay distribution may be applied to an incident light wave (by illuminating the LCOS SLM, for example) and reconstructed.”)
	calculating a multi-level phase hologram corresponding to the image; the method of claim 7; and (Christmas, [0012], “A computer-generated hologram may be calculated in a number of ways, including using algorithms such as Gerchberg-Saxton.”  See also rejection of claim 7 above.)
	 illuminating each multi-level phase hologram during the corresponding display interval such that a holographic reconstruction of each image is formed on a replay  (Christmas, [0086], [0014], “FIG. 1 shows an example of using a reflective SLM, such as a LCOS, to produce a holographic reconstruction at a replay field location, in accordance with the present disclosure.”)
Consider Claim 9:
	Christmas in view of Stanley disclose a method of projecting a reconstruction of an image as claimed in claim 8 wherein the step of calculating the multi-level phase hologram comprises using an iterative phase retrieval algorithm. (Christmas, [0019], “The Gerchberg-Saxton algorithm iteratively applies spatial and spectral constraints while repeatedly transferring a data set (amplitude and phase), representative of I.sub.A(x,y) and I.sub.B(x,y), between the spatial domain and the Fourier (spectral) domain.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm 
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626